Citation Nr: 1443116	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity prior to November 15, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity prior to November 15, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi, which continued 10 percent ratings for varicose veins in the left and right lower extremities.  

In October 2012, the Board remanded the claim to afford the Veteran the opportunity to provide information regarding private surgical treatment from August 2008 and to authorize VA to obtain any records of treatment.  In addition, the claim was remanded for an examination to assess the current severity of her disabilities.

Thereafter, in February 2013, the RO raised the Veteran's disability ratings for each lower extremity from 10 percent to 20 percent.

In December 2013, the Board remanded the claim again to seek renewed authorization from the Veteran to seek the private surgical treatment records from August 2008 upon determining the doctor had moved to a new address.  In addition, the Board noted the Veteran's contention her symptoms had worsened since her most recent VA examination in November 2012 and instructed the RO to schedule her for a new examination.  As directed by the Board, on January 17, 2014, the RO sent correspondence to the Veteran asking her to provide renewed authorization to obtain the August 2008 treatment records.  The Veteran did not respond to the correspondence and the RO could take no further action.  The Veteran underwent a VA examination in May 2014 which the Board finds adequate for rating purposes.
The Board finds that the RO substantially complied with the prior remand directives and an additional remand to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998) is not warranted.  

Nonetheless, the Board finds additional development is necessary prior to final adjudication of these claims and so must remand the claims again.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To refer the Veteran's claims for extraschedular consideration, to attempt to obtain private treatment records and to readjudicate the claims for increased schedular ratings based on additional evidence.

The Board regrets further delay; however, symptoms shown at a July 2008 VA examination and a May 2014 VA examination are ones that are not contemplated by the schedular rating criteria for varicose veins.   The Board finds that although the record does not appear to reflect entitlement to increased schedular ratings, referral for extraschedular consideration is necessary given the Veteran's overall disability picture.

Varicose veins of the lower extremities are rated under 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7120 in the VA Schedule for Rating Disabilities.   Pursuant to DC 7120, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7120. 

Following the Veteran's claim for an increased rating filed in May 2008, the Veteran underwent a VA examination in July 2008.  The Veteran indicated she had difficulty walking due to discomfort in her lower extremities.  She reported taking 800 mg of Motrin and that she wore support hose when needed.  She indicated constant pain involving the entire leg which was made worse by sitting or standing for long periods.  She indicated edema of the lower extremities would resolve with elevation and that the support hose would relieve the edema and improved the discomfort.  Trace edema in both lower extremities in the pretibial area was noted.  There was no statis dermatitis, hyperpigmentation, ulceration or eczematous varicosities.  She also noted that at times she had stinging, burning, throbbing and aching in her legs and on occasion also felt numbness or heaviness.  Prolonged standing or walking usually brought on the numbness and the "deep, heavy throbbing feeling" in her lower limbs.  She also indicated she had been prescribed bed rest by a physician three times during the past year because of the burning, stinging and aching in her lower extremities.

Similarly, at a May 2014 VA examination, the Veteran related a throbbing sensation in her lower extremities as well as itching over the sides and the backs of her legs.

The Board notes that stinging, burning, throbbing, numbness, heaviness and itching are symptoms that are not contemplated by the DC 7120 rating criteria.  In addition, incapacitating episodes, requiring physician prescribed bed rest, indicate a more severe disability than contemplated by DC 7120.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular criteria do not fully contemplate the severity of the Veteran's symptomatology.  Taking the analysis a step further, the Board notes that the Veteran's disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms'"(which include frequent periods of hospitalization).  The record does not indicate whether the Veteran was hospitalized at the times her physician prescribed bed rest.  In fact, there does not appear to be evidence of such in the record.  However, the Board finds it appropriate to give the Veteran another opportunity to provide support for such contention. 

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  Given the above findings, the Board will remand the claim for referral of the claims for extraschedular consideration.

The evidence shows that private medical records from Dr. M. at the Mississippi Vein Institute which the Board previously sought in two prior remands are still not available for review by VA. The record reflects that the Veteran has sought treatment from Dr. M. for potentially as many as 10 years, from 2004 to the present.  The record is unclear as to the extent of the Veteran's treatment with Dr. M.  The Veteran indicated in a January 2009 Form 21-4142 that she had lazar surgery in August 2008.  Then in the May 2014 VA examination report it was noted the Veteran had not had lazar surgery in 2008 but rather that she had vein stripping in the right leg in 2004 at the Vein Institute.  It was also indicated the Veteran was presently seeing Dr. M. every three months for injections.  

The Board finds it important to point out the dedicated efforts VA has made to supplement the claims file with these private treatment records.  The Board has given the Veteran two opportunities on remand to provide authorization for VA to obtain records from Dr. M. or to provide them herself.  The RO has sent multiple letters to the Veteran asking her to provide information about her private treatment and authorization to obtain the records.  The Veteran has not responded and thus, the RO could not take further action.  Despite the fact that the Board finds that the RO has satisfied its duty to assist the Veteran in obtaining private treatment records in this case, since this claim is being remanded for consideration of her symptoms that are not reflected in the rating criteria, the Board will give the Veteran a third opportunity.

The Board emphasizes that the duty to assist is not a one-way street; if the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that authorizations under Form 21-4142 expire after 180 days, the Veteran MUST provide VA authorization to seek the records from Dr. M. prior to any action being taken on her behalf by the RO.  Better yet the Veteran could obtain records from Dr. M. herself and submit them to VA for consideration.  Notably, the submission of these records would greatly assist VA in determining the severity of the Veteran's disability between 2008 and 2014.

The Board acknowledges the Veteran's desire prior to the December 2013 Board remand that any additional VA examination be performed by a vascular surgeon and that the May 2014 VA examination was performed by a licensed medical doctor.  In the 2013 remand, the Board asked the RO to schedule the examination with a vascular surgeon if possible.  A Report of General Information dated in April 2014 indicates the RO's effort to find a vascular surgeon at several nearby VA hospitals.  It was not possible to schedule the Veteran with a surgeon and so the examination was performed by a licensed medical physician who reviewed the claims file, examined the Veteran and provided the information necessary to rate the Veteran's disability without prejudice to her.  The RO made a suitable effort to comply with the Veteran's wishes.  The Board finds that the May 2014 examination was adequate and that it was not possible for VA to schedule the Veteran for an examination with a surgeon such that a remand for a new examination on that basis would be futile.

To summarize, on remand, the RO will reach out to the Veteran to provide any information concerning her private treatment and the necessary authorization to seek out the outstanding private treatment records from Dr. M. at the Mississippi Vein Institute or any other private treatment provider who may have records relevant to this appeal.  It should be noted that it appears Dr. M. is not at the address where he was located when VA sought records from him in January 2009.  The Veteran is encouraged to submit any private medical records herself in order to expedite adjudication of the claims.

After such development is complete, the RO shall refer the claims file to the Director of Compensation and Pension Service (Director) to consider whether extraschedular ratings are warranted given symptoms of numbness, itching, stinging, burning, throbbing and heaviness in the lower legs that are not contemplated by the schedular rating criteria.  The Director should also note the indication of physician prescribed bed rest in the July 2008 VA examination report.

After all evidence available is compiled, the RO should readjudicate the claims for increased schedular ratings prior to and after November 15, 2012 and take any action required by the Director's extraschedular determination, if any.   

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records, to specifically include records from Dr. M. at the Mississippi Vein Institute.  The Veteran is reminded that without providing authorization pursuant to VA Form 21-4142, the RO cannot take action on her behalf to obtain private treatment records.  The Veteran is encouraged to provide authorization as soon as possible or to provide any outstanding records to VA herself to expedite the claims.  

If the Veteran provides the necessary authorization, assist her to obtain any records she identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Send the Veteran and her representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1) . The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

4. After private records have been obtained to the extent available and all VA treatment records have been associated with the claims file, the increased rating claims should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the right lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b). 

The Director should also consider assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the left lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b). 

The Director should be encouraged to consider evidence of stinging, burning, throbbing, itching and heaviness in the bilateral lower extremities and evidence from 2008 of prescribed bed rest due to these symptoms that do not appear in the rating criteria.

Thereafter, the RO must take any action required by the Director's determinations.

5.  After all required development is complete and all available records associated with the claims file, the RO should readjudicate the claims for increased schedular ratings on the basis of any newly acquired evidence.  If the claims are not granted to the fullest extent, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLLEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

